*573In actions, inter alia, to set aside certain conveyances allegedly made in fraud of creditors, plaintiff appeals from an order of the Supreme Court, Orange County, entered September 14, 1976, which, inter alia, granted respondent’s motion for a protective order to the extent of requiring plaintiff "to pay the expenses of defendant Hambly in the event that plaintiff insists on examining that Florida resident in this jurisdiction”. Order affirmed, with $50 costs and disbursements. The examination of respondent, in the event that plaintiff does not choose to proceed by written interrogatories, shall proceed at such time and place as shall be fixed in a written notice of not less than 20 days, to be given by plaintiff, or at such other time and place as the parties may agree. The time within which such notice may be served is extended until 14 days after entry of the order to be made hereon. It was a proper exercise of discretion for Special Term to condition the oral deposition of defendant William J. Hambly in New York upon the payment by plaintiff of his traveling expenses from and to Florida. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.